PER CURIAM.
The State of Florida (“State”), appeals the trial court’s downward departure sentence. The State asserts that the trial court erred in issuing a downward departure sentence without legal justification. The appellee commendably concedes error, and we agree. See § 921.0026, Fla. Stat. (2005); State v. Subido, 925 So.2d 1052, 1057 (Fla. 5th DCA 2006); State v. Ford, 739 So.2d 629 (Fla. 3d DCA 1999); State v. Ashley, 549 So.2d 226 (Fla. 3d DCA 1989).
Accordingly, we reverse and remand for re-sentencing. On remand, Harrell shall have the opportunity to withdraw his plea if he so desires.
Reversed and remanded.